EXHIBIT 11.1 CPI CORP. Computation of Per Common Shares Loss - Diluted (Unaudited) in thousands, except share and per share data 16 Weeks Ended 40 Weeks Ended November 13, 2010 November 14, 2009 November 13, 2010 November 14, 2009 Diluted: Net loss applicable to common shares $ ) $ ) $ ) $ ) Shares: Weighted average number of common shares outstanding Dilutive effect of exercise of certain stock options - - * - ** - *** Less: Treasury stock - weighted average ) Weighted average number of common and common equivalent shares outstanding Net loss per common and common equivalent shares $ ) $ ) $ ) $ ) * The effect of stock options in the amount of 839 shares was not considered as the effect is antidilutive. ** The effect of stock options in the amount of 544 shares was not considered as the effect is antidilutive. *** The effect of stock options in the amount of 827 shares was not considered as the effect is antidilutive.
